Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2017                                                                                      Stephen J. Markman
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153723(67)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  JEFFREY HAKSLUOTO and                                                                                              Justices
  CAROL HAKSLUOTO,
            Plaintiffs-Appellants,
                                                                   SC: 153723
  v                                                                COA: 323987
                                                                   Macomb CC: 2014-002556-NH
  MT. CLEMENS REGIONAL MEDICAL
  CENTER, a/k/a McLAREN MACOMB
  GENERAL RADIOLOGY ASSOCIATES,
  P.C. and ELI SHAPIRO, D.O.,
               Defendants-Appellees.
  _____________________________________/

         On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel
  to extend the time for filing its brief amicus curiae is GRANTED. The amicus brief
  submitted on March 28, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 21, 2017
                                                                              Clerk